Name: 77/474/EEC: Council Decision of 26 July 1977 on the provisional application to the Republic of Djibouti of the arrangements provided for in Decision 76/568/EEC on the association of the overseas countries and territories with the European Economic Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-07-30

 Avis juridique important|31977D047477/474/EEC: Council Decision of 26 July 1977 on the provisional application to the Republic of Djibouti of the arrangements provided for in Decision 76/568/EEC on the association of the overseas countries and territories with the European Economic Community Official Journal L 191 , 30/07/1977 P. 0100 - 0100****( 1 ) OJ NO L 176 , 1 . 7 . 1976 , P . 1 . ( 2 ) OJ NO L 46 , 18 . 2 . 1977 , P . 15 . II ( ACTS WHOSE PUBLICATION IS NOT OBLIGATORY ) COUNCIL COUNCIL DECISION OF 26 JULY 1977 ON THE PROVISIONAL APPLICATION TO THE REPUBLIC OF DJIBOUTI OF THE ARRANGEMENTS PROVIDED FOR IN DECISION 76/568/EEC ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 77/474/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 76/568/EEC OF 29 JUNE 1976 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), HEREINAFTER REFERRED TO AS THE ' DECISION ' , AS AMENDED BY DECISION 77/155/EEC ( 2 ), AND IN PARTICULAR THE SECOND SUBPARAGRAPH OF ARTICLE 55 ( 2 ) THEREOF , WHEREAS , PURSUANT TO THAT PROVISION OF THE DECISION , THE ARRANGEMENTS PROVIDED FOR THEREIN MAY CONTINUE TO APPLY PROVISIONALLY , UNDER CONDITIONS LAID DOWN BY THE COUNCIL , TO COUNTRIES AND TERRITORIES WHICH BECOME INDEPENDENT ; WHEREAS THE TERRITORY OF THE AFARS AND ISSAS MENTIONED IN ANNEX I RELATING TO THE LIST OF COUNTRIES AND TERRITORIES REFERRIED TO IN THE DECISION HAS ACHIEVED INDEPENDENCE AND BECAME THE REPUBLIC OF DJIBOUTI ON 27 JUNE 1977 ; WHEREAS IT SHOULD BE DECIDED TO CONTINUE TO APPLY PROVISIONALLY THE ARRANGEMENTS PROVIDED FOR IN THE DECISION TO THE REPUBLIC OF DJIBOUTI AND TO LAY DOWN THE CONDITIONS FOR SUCH APPLICATION WITHOUT PREJUDICE TO SUBSEQUENT RECOURSE TO THE FIRST SUBPARAGRAPH OF ARTICLE 55 ( 2 ) AND TO ARTICLE 56 THEREOF ; WHEREAS THE ACP-EEC CONVENTION OF LOME SIGNED ON 28 FEBRUARY 1975 IS OPEN , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 89 THEREOF , TO THE ACCESSION OF A COUNTRY OR TERRITORY TO WHICH PART FOUR OF THE TREATY APPLIES AND WHICH BECOMES INDEPENDENT ; WHEREAS SUCH ACCESSION CAN TAKE PLACE ONLY FOLLOWING A REQUEST BY THE STATE CONCERNED AND WITH THE CONSENT OF THE ACP-EEC COUNCIL OF MINISTERS ; WHEREAS THE REPUBLIC OF DJIBOUTI HAS GIVEN NOTICE OF ITS INTENTION TO SEEK ACCESSION TO THE ACP-EEC CONVENTION OF LOME ; WHEREAS , NEVERTHELESS , THE CONTINUED APPLICATION OF THE DECISION TO THE REPUBLIC OF DJIBOUTI SHOULD BE RESTRICTED TO A REASONABLE PERIOD , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE ARRANGEMENTS PROVIDED FOR IN THE DECISION SHALL REMAIN PROVISIONALLY APPLICABLE TO THE REPUBLIC OF DJIBOUTI UNTIL THE LATTER ACCEDES TO THE ACP-EEC CONVENTION OF LOME , AND NOT LATER THAN 26 JUNE 1978 . ARTICLE 2 QUESTIONS RELATING TO THE APPLICATION OF THE DECISION TO THE REPUBLIC OF DJIBOUTI SHALL BE DEALT WITH , AS NECESSARY , BY DIRECT CONTACT BETWEEN THE COMPETENT AUTHORITIES OF THE REPUBLIC OF DJIBOUTI AND OF THE COMMUNITY . ARTICLE 3 THIS DECISION SHALL BE APPLICABLE AS FROM 27 JUNE 1977 . IT SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 26 JULY 1977 . FOR THE COUNCIL THE PRESIDENT H . SIMONET